Citation Nr: 0217330	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-05 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Dependents' Educational Assistance.

3.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had active service from May 1945 to July 1946.

The Board of Veterans' Appeals (Board) initially notes that 
the appellant has made a claim for benefits under 38 U.S.C. 
§ 1318, although the veteran was not service connected for 
any disability at the time of his death.  The Board has 
imposed a temporary stay on the adjudication of these claims 
in accordance with the directions of the United States Court 
of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7905, -7906, -7908 
(Fed. Cir. Aug. 16, 2001).  In that decision the Federal 
Circuit directed the Department of Veterans Affairs (VA) to 
conduct expedited rulemaking which will either explain why 
certain regulations--38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106-- are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C. § 1318 claims, including the claim in this 
case, will remain in effect pending the completion of the 
directed rulemaking.


FINDINGS OF FACT

1.  The death certificate indicates the immediate cause of 
death as cor pulmonale due to, or as a consequence of, 
severe chronic obstructive pulmonary disease (COPD).  

2.  The cor pulmonale and severe COPD implicated in the 
veteran's death was not etiologically related to active 
military service.

3.  Service connection not being warranted for the cause of 
the veteran's death, there is no basis for entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.


CONCLUSIONS OF LAW

1.  A disability incurred in service did not cause or 
contribute substantially to the veteran's death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2002).

2.  The criteria for entitlement to Dependents' Educational 
Assistance benefits under Chapter 35 have not been met.  38 
U.S.C.A. § 3501 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.312, 3.807, 21.3020, 21.3021 (2002); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2002) (VCAA).  In this 
regard, the record reflects that the regional office (RO) 
took necessary action to confirm whether the veteran had 
been exposed to asbestos during active service, and the file 
additionally includes medical statements from the veteran's 
private physician, Dr. G.  In addition, there is no 
indication that there are any outstanding pertinent records 
that have not already been obtained or that are not 
adequately addressed in documents contained within the 
claims file.  Correspondence to appellant from the RO dated 
in August and November 2001, the original rating decision of 
November 2001, and the February 2002 statement of the case 
also clearly advised the appellant as to what action had or 
would be taken to develop her claim.  Moreover, the November 
2001 rating action and February 2002 statement of the case 
advised of the results of that action, and the Board finds 
that it is reasonable to assume from all of these 
notifications that the appellant knew what was needed in 
order to succeed with her claim.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Finally, as explained more fully 
below, without a demonstration of more than minimal 
exposure, the Board submits that no further development is 
warranted as a matter of law as there is no reasonable 
possibility that such development would further substantiate 
the appellant's claim.

In addition to compliance with the VCAA generally, the Board 
further finds that the development action taken by the RO 
implemented VA's internal program guidance for the 
development of claims based on exposure to asbestos.  See VA 
Manual M21-1, Part VI, 7.21 b, d (Change 84 Mar. 20, 2002).  

Service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).  
Additionally, to establish service connection for the cause 
of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to establish entitlement to educational benefits 
the regulations provide, in pertinent part, that the 
applicant must meet certain criteria.  The applicant must be 
the surviving spouse or child of a veteran who was 
discharged from service under conditions other than 
dishonorable and the veteran must have died as a result of a 
service-connected disability or had a permanent and total 
service-connected disability at the time of his or her 
death.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3020, 
21.3021.

When the veteran died in May 1984, he was not service-
connected for cor pulmonale, COPD, or any other disability.  
A June 1977 rating decision does reflect that the veteran 
was granted nonservice-connected disability pension based on 
then-recent findings of COPD, rated as 60 percent disabling.  

A January 1976 private chest X-ray was interpreted to reveal 
moderate changes of emphysema.  A March 1977 medical 
statement reflects a diagnosis of severe COPD and chronic 
bronchitis. 

A VA general medical examination report from May 1977 
initially notes that the veteran's chronic bronchial asthma 
had never been checked by a VA hospital, that it started in 
January 1976, and that it had been getting worse as time 
went by.  It was also indicated that the veteran had 
emphysema for several years and that it had progressively 
worsened over the previous two years.  It was further noted 
that the veteran was a disabled oil pumper that had not 
worked since March 1977 due to problems that included 
dyspnea, chronic emphysema and asthma.  May 1977 X-rays 
revealed moderate changes of pulmonary emphysema.  The 
diagnosis was severe COPD with emphysema and asthma, and 
postoperative status, appendectomy, remote, asymptomatic.

A March 2001 private medical report from Dr. G. reflects 
that it was his "understanding" that the veteran had been 
exposed to asbestos while in the U.S. Navy in 1945 and 1946.  
Dr. G. noted that the veteran died as a complication of 
COPD, and further indicated that exposure to asbestos is one 
cause of COPD, although he also noted that the veteran was a 
heavy smoker most of his life.  

Dr. G. did not provide an opinion that the veteran was 
exposed to asbestos or that it was causally connected to his 
death or the cor pulmonale and/or COPD that caused his 
death.

A July 2001 private medical report notes Dr. G.'s 
observation that there was some question as to whether the 
veteran's COPD may have been caused or at least aggravated 
by his asbestos exposure during the time he was in the U.S. 
Navy in 1945 and 1946.  Dr. G. commented that he made an 
effort to obtain office and hospital records concerning the 
veteran but that they had long been destroyed.  

Service medical records were received in October 2001 and do 
not indicate exposure to asbestos or treatment for cor 
pulmonale and/or COPD.  They do reflect the veteran's 
assignment to the USS LST-701 initially in August 1945 as a 
Seaman Second Class, and later as a Seaman First Class in 
February 1946.

Also received in October 2001 was information from the Naval 
Medical Liaison Office that included a list of the duties of 
seaman according to Volume I, Part B, of the Manual of Navy 
Enlisted Manpower and Personnel Classifications and 
Occupational Standards.  In a written statement from October 
2001, the Naval Medical Liaison Office also noted that it 
had no way of determining to what extent the veteran was 
exposed to asbestos during his Naval service.  It was 
further noted that while it was known that General 
Specifications for Ships during this period required heated 
surfaces to be covered with an insulating material and that 
it was highly probable that asbestos products were used to 
achieve this end (items that required insulation included 
piping, flanges, valves, fittings, machinery, boilers, 
evaporators, and heaters), the veteran's occupation was as a 
Seaman, and the probability of exposure to asbestos was 
minimal.  However, a positive statement that the veteran was 
or was not exposed could not be made.

The appellant contends, in essence, that the veteran was 
exposed to asbestos during service and that this exposure is 
causally related to his development of the COPD which was a 
factor in his death and that, therefore, service connection 
for the cause of the veteran's death is warranted.  In this 
regard, the Board initially notes that the medical evidence 
of record reflects that the veteran's cor pulmonale and COPD 
were first shown many years after the veteran's separation 
from service, which precludes any notion of according 
service connection for such disease on a direct basis, or in 
the case of cor pulmonale, within one year of service, 
especially without any relevant complaints or treatment 
during or one year after service.  38 U.S.C.A. §§ 1110, 1112 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

In addition, with respect to entitlement to service 
connection for cause of death based on exposure to asbestos, 
the Board finds that the evidence of record does not reflect 
that the veteran's exposure to asbestos was more than of a 
minimal nature, and that even this exposure is not verified.  
The Board also notes that in his March 2001 medical report, 
Dr. G. indicates only that it was his "understanding" that 
the veteran was exposed to asbestos during service without 
discussing the basis of this conclusion.  Therefore, a 
preponderance of the evidence is clearly against the claim.  
The Board also notes that without such a necessary factual 
predicate, any opinion supporting a connection between cor 
pulmonale and/or COPD would be of no probative value.  
Reonal v. Brown, 5 Vet. App. 458 (1993).  Thus, as was noted 
previously, any development would be pointless.  In this 
regard, the Board further notes that while Dr. G. generally 
opined that exposure to asbestos is one cause of COPD, he 
noted only that it was his "understanding" that the veteran 
was exposed to asbestos during service, and did not 
specifically opine that the veteran's COPD was the result of 
asbestos exposure, further noting that the veteran was a 
heavy smoker most of his life.  Thus, Dr. G. offers only a 
generic opinion as to a relationship between COPD and 
asbestos exposure, and to the extent he does become more 
specific about the veteran, his opinion is equivocal in 
light of the further possibility of a connection between the 
veteran's COPD and smoking.  A speculative or unequivocal 
opinion is also of little or no probative value.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

Parenthetically, the Board notes that the veteran clearly 
served on board a ship during World War II, and to that 
extent, asbestos exposure would have been consistent with 
the place of his service.  38 C.F.R. § 3.301(a) (2002).  
However, specific allegations of exposure simply do not 
comport with the veteran's grade, according to the Navy 
Medical Liaison Office, and hence asbestos exposure was not 
consistent with his type and circumstances of service.  Id.  
The Board infers from the Navy's specifications of the 
duties of the seaman grade and the statement that asbestos 
exposure for a seaman would probably have been minimal, that 
the tasks listed for the seaman's grade did not include 
tasks widely known to result in high levels of asbestos 
exposure.  See VA Manual M21-1, Part VI, 7.21 b.  If the 
veteran's grade had included duties that resulted in greater 
exposure, the Navy could not have reported the probability 
of exposure as minimal.  The Board further finds that while 
the Navy could not state the veteran was not exposed to 
asbestos, the statement from the Navy Medical Liaison Office 
tends to indicate that the probability of asbestos exposure 
was minimal.

The Board further finds that the appellant's assertion 
regarding the veteran's exposure to asbestos during service 
is purely speculative, and that she has not demonstrated any 
type of special education or training in the field of 
medical causation and asbestos exposure. 

Finally, with respect to the claim for Dependents' 
Educational Assistance benefits, the Board again notes that 
these benefits may be paid to a surviving spouse or child of 
a veteran who was discharged from service under conditions 
other than dishonorable and the veteran must have died as a 
result of a service-connected disability or had a permanent 
and total service-connected disability at the time of his or 
her death.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3020, 
21.3021.  However, for reasons already discussed, service 
connection has not been established for the cause of the 
veteran's death, nor was he permanently and totally disabled 
at the time of his death from a service-connected 
disability.  Consequently, entitlement to educational 
assistance is denied as a matter of law.  See generally, 
Sabonis v. Brown, 6 Vet. App. 426 (1994).





ORDER

The claim for service connection for cause of the veteran's 
death is denied.

The claim for Dependents Educational Assistance benefits is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

